Citation Nr: 1012373	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for peptic ulcer disease with Barrett's esophagus 
(referred to hereinafter as "ulcer disorder").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to an evaluation in 
excess of 20 percent disabling for an ulcer disorder must be 
remanded for additional development.  Such remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to assist the Veteran to develop his claim.  
This duty includes assisting the Veteran in the procurement 
of pertinent records, whether or not they are in Federal 
custody, and ensuring that any medical examination provided 
is adequate to adjudicate the Veteran's claim.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The record reveals that there may be additional relevant 
records regarding the Veteran's claim which have not been 
obtained.  Treatment records from the VA Outpatient Clinic 
(OPC) in Orlando, Florida, dated from June 2004 to August 
2004 and from September 2005 to March 2006 have been 
associated with the claims file.  These records reflect that 
the Veteran received ongoing care for a variety of health 
issues, including his ulcer disorder and associated 
complications, from this facility.  However, no VA treatment 
records dated after March 2006 are currently before the 
Board.  A review of the claims folder does not reveal that a 
request for such records was ever made.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  A remand thus is 
necessary so that the Veteran's treatment records, including 
from VA outpatient treatment in Orlando, Florida, dated 
after March 2006 may be requested and obtained.

The Veteran also indicated, in his March 2006 substantive 
appeal, that deteriorating health due to service-connected 
ulcer was affecting his professional career.  The Veteran 
should be afforded evidence to substantiate that contention.

Private treatment records from Dr. R.P. dated from February 
1999 to September 2005 also have been associated with the 
claims file.  These records reflect that the Veteran 
received ongoing care for a variety of health issues, 
including complications associated with his ulcer disorder, 
from Dr. R.P.  However, no treatment records from Dr. R.P. 
dated after September 2005 are currently before the Board.  
A review of the claims folder does not reveal that any 
attempts have been made to obtain such records.  VA is 
obliged to attempt to obtain these records because they are 
potentially relevant to the Veteran's claim.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(1) 
(2009).  Accordingly, the RO shall attempt to obtain 
treatment records regarding the Veteran from Dr. R.P. dated 
after September 2005 on remand.

The record also reveals that the VA medical examination 
afforded to the Veteran in January 2005 is not adequate to 
adjudicate his claim.  As this examination is over five 
years old, it is too remote in time to portray the current 
nature, extent, and severity of the Veteran's ulcer 
disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The 
medical evidence of record dated after January 2005 also 
does not provide this information.  An informed decision 
regarding the Veteran's claim therefore cannot be rendered.  
In order to make such a decision, the Veteran must be 
afforded an updated, contemporaneous VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not reveal the current state of the Veteran's 
disability adequately, fulfillment of the duty to assist 
requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain 
and associate with the claims file the 
Veteran's treatment records from the VA 
OPC in Orlando, Florida, dated after 
March 2006.  All attempts to obtain the 
records must be documented in the 
claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

2.  The RO/AMC then shall, after 
securing the proper authorization, 
attempt to obtain and associate with 
the claims file treatment records 
pertaining to the Veteran dated after 
September 2005 from Dr. R.P.  All 
attempts to obtain the records must be 
documented in the claims file.  If no 
such records exist, the claims file 
shall be documented accordingly.

3.  The Veteran should be afforded an 
opportunity to submit alternative 
records to establish the severity of 
service-connected ulcer disease, to 
include employer statements, employment 
medical examinations, evidence of time 
lost from work, evidence establishing 
industrial impairment, or the like.  

4.  The RO/AMC then will review the 
Veteran's claims file and undertake any 
additional development indicated.  This 
shall include attempting to obtain and 
associate with the claims file, after 
securing proper authorization if 
necessary, any additional pertinent 
records identified by the Veteran 
during the course of the remand.

5.  The RO/AMC then will arrange for 
the Veteran to undergo an appropriate 
VA examination to determine the current 
nature, extent, and severity of his 
ulcer disorder.  The claims file shall 
be made available to and reviewed by 
the examiner, and the examiner shall 
note such review in an examination 
report.  All indicated diagnostic 
studies and evaluations deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  
The examiner shall comment on the 
Veteran's reports regarding 
symptomatology and describe the 
evidence of all symptomatology.  

The rationale for each opinion 
expressed should be explained.

6.  Then, review the Veteran's claims 
file and ensure that the foregoing 
development actions have been 
completed, and that no other 
notification or development action is 
required.  If further action is 
required, it shall be undertaken prior 
to readjudication of the Veteran's 
claim.

7.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative shall be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time shall be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



